Order entered August 6, 2021




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00448-CV

                   ORANGE CUP DRIVE IN LLC, Appellant

                                         V.

            MID-CONTINENT CASUALTY COMPANY, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                      Trial Court Cause No. 95975-86

                                      ORDER

      As directed to do so, appellant has filed written verification that it has paid

for the reporter’s record.    Accordingly, we ORDER Elizabeth Crow Woods,

Official Court Reporter for the 86th Judicial District Court, to file the reporter’s

record within thirty days of the date of this order.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Woods and all parties.

                                              /s/      ROBERT D. BURNS, III
                                                       CHIEF JUSTICE